Citation Nr: 1100424	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a Board hearing in his July 2007 VA Form 9.  
A Travel Board hearing was scheduled, of which the Veteran was 
notified in correspondence dated in April 2009.  The Veteran did 
not report for the scheduled hearing and has not made any 
additional hearing request.  

The Board observes that although the Veteran is claiming 
entitlement to service connection for PTSD, medical records in 
the claims file show that he has also been diagnosed with 
depression and bipolar disorder.  The Board acknowledges that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms and other information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, 
although the Veteran's service connection claim for PTSD was 
previously denied in a February 2004 rating decision, requiring 
that the issue now be adjudicated on a new and material basis, in 
light of Clemons, the issue will be considered on a de novo basis 
and has been recharacterized on the title page of this opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional notification and evidentiary development is required 
before the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, depression and 
bipolar disorder, is ready for Board adjudication.  

Specifically, the Board is required to seek a medical examination 
and/or opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Here, the Veteran has been diagnosed with 
a number of psychiatric ailments over the course of his VA claims 
history.  He has claimed that his ailments may have arisen due to 
race-related conflict in service or because of pain from his 
medical conditions, including a service-connected right wrist 
disorder.  Although the Veteran has received VA examinations, the 
most recent of which took place in October 2004, a nexus opinion 
addressing these possible origins of his acquired psychiatric 
disorders has not been obtained.  Therefore, the Veteran must be 
afforded a VA examination to determine the medical relationship, 
if any, between his currently diagnosed psychiatric disorders and 
his military service or a service-connected disorder.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).    

The Veteran should also be provided with an additional notice 
letter describing his claim under the broader terms defined by 
this decision (i.e., entitlement to service connection for an 
acquired psychiatric disorder).

The most recent VA treatment records that have been associated 
with the claims file are dated in September 2007.  All relevant 
VA treatment records created since that time should be obtained 
and associated with the claims file.  

Finally, the Veteran states that he previously received 
disability benefits from the Social Security Administration for 
his psychiatric complaints, records of which are not included in 
the claims file.  VA has a duty to acquire a copy of the decision 
granted SSA disability benefits and the supporting medical 
documents upon which the decision was based.  See Hayes v. Brown, 
9 Vet. App. 67 (1996).  The Veteran's SSA records must be 
requested.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and 
evidence necessary to substantiate his claim 
of service connection for an acquired 
psychiatric disorder, to include PTSD, 
depression and bipolar disorder.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for SSA 
disability benefits.  

3.  Obtain and associate with the claims file 
all outstanding VA medical records for this 
Veteran from September 2007 to the present.  

4.  After completion of the development 
requested above, schedule the Veteran for a 
VA mental disorders examination to determine 
the nature and etiology of any currently 
diagnosed psychiatric disorder, to include 
PTSD, depression and bipolar disorder.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.  

The examiner is requested to: 

(a) State all currently diagnosed psychiatric 
disabilities; 

(b)  Provide an opinion regarding whether any 
current psychiatric disability was more 
likely than not (i.e., probably greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the Veteran's military activity, to 
include complaints of race-related conflict 
in service;

(c) Provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disability has been caused or 
permanently aggravated by a service-connected 
disability, to include a service-connected 
disorder of the right wrist; and

(d) If a diagnosis of PTSD is established, 
specify (i) the symptomatology upon which the 
diagnosis is based, (ii) the sufficiency of a 
stressor claimed by the Veteran to support a 
diagnosis of PTSD, and (iii) whether it is at 
least as likely as not that there is a causal 
nexus between the Veteran's current 
symptomatology and a specific in-service 
stressor.  

A detailed supporting rationale would be of 
considerable assistance to the Board.  

5.  Thereafter, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, depression and bipolar disorder, should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


